ARxjndell,
dissenting: In my opinion the activities of the League of Women Votes, to which petitioner contributed, in advocating such municipal or legislative measures as voting machines, better election laws and bond issues, bring that organization within the decision in Joseph M. Price, 12 B. T. A. 1186, in which we held that the civic fund of the City Club of New York was not organized and operated exclusively for educational purposes within the meaning of the statute. In the Price case we said in part:
Even if it be conceded that there is some element of education in the dissemination of information through the club’s publications, its advocacy of or opposition to candidates and proposed municipal measures carries it beyond the exclusively educational purposes contemplated by the taxing statute.
Lansdon, Smith, and McMahon agree with this dissent.